Case 4:19-cv-10163-JEM Document 66 Entered on FLSD Docket 02/02/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                    CASE NO 19-10163-CIV-MARTINEZ-OTAZO-REYES

  PEDRO J. CABRE, et al.,             )
                                      )
        Plaintiffs,                   )
                                      )
  v.                                  )
                                      )
  COTTON HOLDINGS, INC. D/B/A         )
  COTTON COMMERCIAL USA, et al.,      )
                                      )
        Defendants.                   )
  ____________________________________)


                                      DEFAULT FINAL JUDGMENT

         THIS CAUSE having come before the Court on Plaintiffs’ Motion for Default Judgment

  Against Defendants Superior Staffing & Payroll Services, VCDP Companies In., and Daniel Paz,

  and this Court having considered the motion and all other relevant factors, it is hereby ORDERED

  AND ADJUDGED that:

         The Motion is GRANTED. It is ORDERED in accordance with the Motion:

         (1)     Final judgment is entered for the plaintiffs in the total amount of $232,935.60.

         (2)     The total amount of backpay and liquidated damages owed to plaintiffs, including

  damages to plaintiffs Reinaldo Quintero Sr. and Gustavo Hernandez, is $127,969.96, exclusive of

  attorneys’ fees and expenses. Individual backpay amounts are to be distributed to each plaintiff in

  accordance with Exhibit A to the Declaration of Keith A. Nickerson, submitted
Case 4:19-cv-10163-JEM Document 66 Entered on FLSD Docket 02/02/2021 Page 2 of 2



  contemporaneously with the Motion.

        (3)      Attorneys’ fees and expenses are awarded to plaintiffs’ counsel in the amount of

  $104,965.64.

        DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of February, 2021.




                                                          JOSE E. MARTINEZ
                                                          UNITED STATES DISTRICT JUDGE




                                                 2
